         Case 2:19-cv-00628-MO         Document 82       Filed 10/27/20    Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




 DAVID S. POMPA,

                       Plaintiff,                                       No. 2:19-cv-00628-MO

        v.
                                                                       OPINION AND ORDER
 TROY BOWSER; KEVIN JACKSON;
 CAPTAIN A. ALBERT; LT. J.
 STEWART; SARGENT G. MILLER; C.O.
 SWUART,

                       Defendants.



MOSMAN, J.,

       This is a 42 U.S.C. § 1983 failure-to-protect claim against various Oregon prison

officials. Before me are two motions: Plaintiff David S. Pompa’s Motion for Partial Summary

Judgment [ECF 64] and Defendants’ Motion for Summary Judgment [ECF 66]. For the

following reasons, I GRANT in part and DENY in part both motions.

                                       BACKGROUND

       Mr. Pompa, a former member of the Sureños gang, alleges that Defendants violated his

Eighth Amendment rights by failing to protect him from active members of the Sureños, despite

his repeated expressions of fear and requests for protection. Mr. Pompa alleges that he was

assaulted by a Sureño gang member, resulting in “injuries to his elbow and head.” Pl.’s Am.


1 – OPINION AND ORDER
           Case 2:19-cv-00628-MO        Document 82        Filed 10/27/20     Page 2 of 8




Compl. [ECF 63] at 4. Mr. Pompa further alleges “mental, emotional, and physical injuries.” Id.

at 6. He seeks a declaration that his constitutional rights were violated, a preliminary and

permanent injunction ordering Defendants “to take training courses on protecting ward of the

state,” compensatory damages, costs, attorney fees, and “[a]ny additional relief this court deems

just, proper, and equitable.” Id. at 6–7. Both sides have moved for summary judgment.

                                      LEGAL STANDARD

          Summary judgment is appropriate if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he court’s ultimate inquiry is to determine whether the ‘specific facts’ set forth by the

nonmoving party, coupled with undisputed background or contextual facts, are such that a

rational or reasonable jury might return a verdict in its favor based on that evidence.” T.W. Elec.

Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 631 (9th Cir. 1987) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986)). I must view the facts in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986).

                                          DISCUSSION

I.        Mr. Pompa’s Motion for Partial Summary Judgment

          Mr. Pompa moves for summary judgment on the following six points:

     1.   Per 42 U.S.C. § 1997e(a), Mr. Pompa exhausted available administrative remedies.
     2.   Per 42 U.S.C. § 1997e(e), Mr. Pompa pled physical injury.
     3.   Defendants do not have qualified immunity.
     4.   Mr. Pompa’s claim is not barred by Oregon’s statute of limitations.
     5.   Mr. Pompa is not barred from recovering noneconomic damages.
     6.   Eleventh Amendment immunity is inapplicable.




2 – OPINION AND ORDER
         Case 2:19-cv-00628-MO          Document 82       Filed 10/27/20      Page 3 of 8




Defendants concede points (1), (4), and (6), and I therefore GRANT Mr. Pompa’s motion as to

those three points. For the reasons discussed below, I DENY his motion as to points (2) and (3)

and GRANT his motion as to point (5).

       A.      Point Two: Physical Injury

       As an affirmative defense, Defendants claim that Mr. Pompa has failed to satisfy the

“physical injury” requirement in 42 U.S.C. § 1997e(e). Defs.’ Answer to Am. Compl. [ECF 68]

at 3. Mr. Pompa alleges that he has and moves for summary judgment on this point.

       As noted above, Mr. Pompa claims physical injuries to his elbow and head, along with

mental and emotional injuries. An inmate cannot bring a civil action for mental or emotional

injury “without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). Not any physical

injury will do. The physical injury “need not be significant but must be more than de minimis.”

Oliver v. Keller, 289 F.3d 623, 627 (9th Cir. 2002) (italics omitted).

        After the assault, Mr. Pompa was seen by Tina Hazen, a registered nurse. Tina Hazen

Decl. [ECF 67] at 1–3. She checked Mr. Pompa for injuries, including a concussion, and noted

that Mr. Pompa was “alert and oriented” and had “no visible signs of distress.” Id. at 2–3. She

noted “a small scratch on his left elbow which was not actively bleeding.” Id. at 3. She

concluded that Mr. Pompa “did not require treatment.” Id. Based on the absence of relevant

medical entries after this evaluation, Nurse Hazen concluded that Mr. Pompa did not seek

follow-up treatment related to the incident. Id. Photos taken after the incident reveal a small

scratch on Mr. Pompa’s elbow. Id. Attach. 3, at 11. No obvious injuries to the head are visible.

Id.

       These medical records are in accord with Mr. Pompa’s notes and testimony. In his

allegedly contemporaneous handwritten notes, Mr. Pompa wrote that Nurse Hazen documented



3 – OPINION AND ORDER
           Case 2:19-cv-00628-MO        Document 82        Filed 10/27/20     Page 4 of 8




the “cut on my elbow” and “lumps on my head.” David S. Pompa Decl. [ECF 74] Attach. 1, at 4.

In his deposition, Mr. Pompa described his injuries as follows: “I had a scratch, I think, on my

elbow and mostly emotional and—and mental.” Pompa Dep. at 87–88.1 When asked if he had

“any physical injuries other than the scratch to the elbow,” Mr. Pompa responded, “No. Some

lumps on my head.” Id. at 88.

       In summary judgment briefing, Mr. Pompa for the first time claims he sustained

lacerations to his head. Pl.’s Resp. to Defs.’ Mot. Summ. J. [ECF 73] at 6; see also Pompa Decl.

[ECF 74] at 5–6. This late allegation is contrary to Nurse Hazen’s notes, the post-assault photos,

Mr. Pompa’s deposition testimony, and Mr. Pompa’s own handwritten notes. The untimely

allegation cannot create an issue of material fact, let alone show that Mr. Pompa, as movant, is

entitled to judgment as a matter of law. See Oliver, 289 F.3d at 629 (citing Kennedy v. Allied

Mut. Ins. Co., 952 F.2d 262, 266–67 (9th Cir. 1991)).

       Mr. Pompa fails to show that there is no genuine dispute as to any material fact regarding

the extent of his physical injuries. I therefore DENY Mr. Pompa’s motion as to point (2).

       B.      Point Three: Qualified Immunity

       Defendants claim the affirmative defense of qualified immunity. Defs.’ Answer to Am.

Compl. [ECF 68] at 4. Mr. Pompa moves for summary judgment on this point, arguing that

Defendants cannot rely on qualified immunity as a matter of law.

       When resolving a qualified-immunity question at summary judgment, the court engages

in a two-pronged inquiry. Tolan v. Cotton, 572 U.S. 650, 655 (2014). First, the court determines

whether the officer’s conduct violated a federal right. Id. at 656. Second, the court “asks whether

the right in question was ‘clearly established’ at the time of the violation.” Id. (quoting Hope v.


       1
        An excerpt of Mr. Pompa’s deposition is attached to Defendants’ Motion for Summary
Judgment [ECF 66].
4 – OPINION AND ORDER
             Case 2:19-cv-00628-MO        Document 82        Filed 10/27/20      Page 5 of 8




Pelzer, 536 U.S. 730, 739 (2002)). If both prongs are answered in the affirmative, then the

qualified-immunity defense is defeated. Here, Mr. Pompa fails to show that there is no genuine

dispute of material fact at least as to the first prong.2

         Pursuant to the Eighth Amendment, prison officials must take reasonable measures to

protect inmates from other inmates. Farmer v. Brennan, 511 U.S. 825, 833 (1994); Hudson v.

Palmer, 468 U.S. 517, 526–27 (1984). “[H]aving stripped [inmates] of virtually every means of

self-protection and foreclosed their access to outside aid, the government and its officials are not

free to let the state of nature take its course.” Farmer, 511 U.S. at 833. But not “every injury

suffered by one prisoner at the hands of another . . . translates into constitutional liability for

prison officials responsible for the victim’s safety.” Id. at 834. To succeed on an Eighth

Amendment failure-to-protect claim, the inmate must satisfy two requirements. First, “the inmate

must show that he is incarcerated under conditions posing a substantial risk of serious harm.” Id.

Second, the inmate must show that the prison official acted with deliberate indifference. Id. at

834, 837. Courts are cognizant that “[p]rotecting the safety of prisoners and staff involves

difficult choices and evades easy solutions.” Berg v. Kincheloe, 794 F.2d 457, 460 (9th Cir.

1986).

         Mr. Pompa argues that Defendants “knew or should have known that Plaintiff was a drop

out Sureño” but “failed to act in a manner to protect Plaintiff from violence at the hands of other

[adults in custody].” Pl.’s Partial Mot. Summ. J. [ECF 64] at 10. He provides evidence that he

informed Defendants of his status as a drop out Sureño and of his fear of being attacked by an

active member. E.g. id. Ex. 1, at 11–21. But Mr. Pompa fails to address, let alone establish




         2
          Since Mr. Pompa cannot succeed on prong one, I do not address the second prong of the
qualified-immunity inquiry.
5 – OPINION AND ORDER
         Case 2:19-cv-00628-MO          Document 82       Filed 10/27/20      Page 6 of 8




beyond dispute, that Defendants exposed him to a substantial risk of serious harm or acted with

deliberate indifference.

       In any event, Defendants have provided evidence that creates a genuine issue of material

fact as to whether they exposed Mr. Pompa to substantial risk of serious harm. For instance, as

discussed above, Defendants have presented evidence that Mr. Pompa suffered only a scratch on

his elbow. Although not dispositive, a rational juror could infer from this that Mr. Pompa was

not exposed to a substantial risk of serious harm.

       Additionally, Defendants present evidence that given the circumstances, they exposed

Mr. Pompa to minimal risk. Prior to the assault at issue, Mr. Pompa had lived in multiple units

and had engaged in multiple fights, including some in which he was the aggressor. Troy Bowser

Decl. [ECF 71] at 2–3. Based on his history, “it was not feasible or advisable” to place Mr.

Pompa in certain units. Id. at 2. Prior to the assault at issue, Mr. Pompa had no documented

conflicts inside Unit 14. Id. Although Sureños were housed in that unit, Defendant Lance Albert

avers that “[i]t is not uncommon for current and former gang members to live on the same unit

without issues.” Vanessa Nordyke Decl. [ECF 70] Attach. 1, at 4. Defendant Jonathan Stewart

adds, “Some former gang members live in harmony with current gang members while others do

not.” Id. Attach. 2, at 8. Thus, even if Defendants exposed Mr. Pompa to some risk, a genuine

question of material fact exists as to whether Defendants exposed Mr. Pompa to substantial risk.

“The objective question of whether a prison officer’s actions have exposed an inmate to a

substantial risk of serious harm is a question of fact, and as such must be decided by a jury if

there is any room for doubt.” Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1075–76

(9th Cir. 2013). Here, there is room for doubt.




6 – OPINION AND ORDER
             Case 2:19-cv-00628-MO         Document 82         Filed 10/27/20       Page 7 of 8




         In sum, Mr. Pompa fails to show a lack of a genuine dispute as to the first prong of his

failure-to-protect claim.3 Thus, summary judgment is not appropriate, and I DENY Mr. Pompa’s

motion as to point (3).

         C.      Point Five: Noneconomic Damages

         In their first answer, Defendants claimed that Mr. Pompa “cannot recover non-economic

damages for his state law claims.” Defs.’ Answer to Compl. [ECF 12] at 6. In support,

Defendants cited several Oregon statutes. Mr. Pompa moved for summary judgment on this

point, noting that he is bringing a claim under federal, not state, law. Defendants removed this

claim from their second answer, Defs.’ Answer to Am. Compl. [ECF 68], but they have not

conceded this point.

         Mr. Pompa is correct. He has filed a federal claim under § 1983. “A state cannot limit the

amount a plaintiff can recover in a section 1983 action . . . . All such limitations on the rights of

plaintiffs under section 1983 are ‘patently incompatible with the compensatory goals of the

federal legislation.’” Rogers v. Saylor, 760 P.2d 232, 239 (Or. 1988) (quoting Felder v. Casey,

487 U.S. 131, 143 (1988)). Thus, the state statutes cited by Defendants in their first answer

cannot affect the remedies sought by Mr. Pompa in this federal action. I GRANT Mr. Pompa’s

motion as to point (5).

II.      Defendants’ Motion for Summary Judgment

         Defendants move for summary judgment on the following two points:

      1. Mr. Pompa suffered a non-qualifying physical injury for Eighth Amendment purposes.
      2. Defendant Troy Bowser had no personal involvement and should be dismissed with
         prejudice.




         3
          I do not reach the second prong of his failure-to-protect claim (i.e., whether Defendants acted
with deliberate indifference).
7 – OPINION AND ORDER
         Case 2:19-cv-00628-MO         Document 82       Filed 10/27/20     Page 8 of 8




Mr. Pompa concedes point (2), and I therefore GRANT Defendants’ motion as to that point. I

DENY Defendants’ motion as to point (1) for the following reasons.

       Defendants argue that Mr. Pompa’s entire claim is defeated because he cannot show more

than a de minimis injury. Defs.’ Mot. Summ. J. [66] at 3 (asserting that a viable Eighth

Amendment claim requires more than a de minimis injury) (citing Hudson v. McMillian, 503

U.S. 1, 8–10 (1992)). But the Ninth Circuit has rejected this reading of Hudson. Oliver, 289 F.3d

at 628. An inmate need not show a certain severity of physical injury to pursue a § 1983 action.

Id. Even if an inmate is barred by § 1997e(e) from claiming mental or emotional injury, the

inmate may still seek other forms of redress unrelated to mental or emotional injury. Id. at 629–

30 (holding that “§ 1997e(e) applies only to claims for mental and emotional injury). Here, in

addition to compensatory damages, Mr. Pompa seeks declaratory relief, injunctive relief, and

“[a]ny additional relief this court deems just, proper, and equitable.” Pl.’s Am. Compl. [ECF 63]

at 6–7. I DENY Defendants’ motion on this point.

                                        CONCLUSION

       For the above reasons, I GRANT in part and DENY in part Mr. Pompa’s Motion for

Partial Summary Judgment [ECF 64]. Specifically, I GRANT his motion as to points (1), (4), (5),

and (6), and I DENY his motion as to points (2) and (3). And I GRANT in part and DENY in

part Defendants’ Motion for Summary Judgment [ECF 66]. Specifically, I GRANT their motion

as to point (2) and DENY their motion as to point (1).

       IT IS SO ORDERED.

       DATED this27th
                 ____ day of October, 2020.



                                                            ________________________
                                                            MICHAEL W. MOSMAN
                                                            United States District Judge

8 – OPINION AND ORDER
